DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed January 11, 2021. 
Claims 7, 10, 12, 15, 17 and 18 have been cancelled. Claims 1-6, 8-9, 11, 13, 14, 16 and 19 are pending and are being examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


    PNG
    media_image1.png
    691
    1058
    media_image1.png
    Greyscale

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. Publication No. 2013/0047618) in view of Pidcock (U.S. Publication no. 2002/0124572).
In regards to claim 1, Gregory teaches a combustor wall for a turbine engine (10) with an axial centerline comprising: a combustor support shell (27) comprising a plurality of impingement apertures (42); a combustor heat shield (28) comprising a plurality of effusion (80) apertures fluidly coupled with the plurality of impingement apertures; and at least one shaped pad (50) formed in said combustor heat shield, said at least one shaped pad extending through a cutout in said combustor support shell (Fig. 6). 

As shown in Annotated Fig. A, the shaped pad 50 has a width “a”. As described above, the tip 54 can extend above the external wall 27 (¶75, it recites, “the tip 54 of the protrusion 50 may lie above the internal wall 27.” As shown in Annotated Fig. A, in ¶75, Gregory teaches the distance h to the top of the tip 54 can be up to 200% w. Thus, the tip 54 can extend substantially above surface 27. Thus, Gregory provides a structure is provided that is similar to shown in Applicant’s Fig. 5 where the top of the shaped pad extends above the combustor shell.)
Gregory teaches the internal wall 28 may include effusion apertures, such as effusion apertures 80 (¶81, Fig. 8). The effusion apertures may utilize air that has passed through the feed holes 42 and over the shaped pads (¶82). The effusion apertures 80 can be angled relative to an internal wall (¶83). Gregory lacks an effusion aperture through the shaped pad. 
Pidcock teaches drilling effusion apertures through the shaped pad to provide film cooling of the heat shield (Figs. 2 and 8). In particular, the effusion apertures can cool hot spots (Fig. 10). An advantage of drilling through the shaped pad is that the increased thickness of the shaped pad allows effusion apertures to be drilled that are sloped at angles more parallel to the heatshield surface, which increases the effectiveness of the cooling film exiting the effusion apertures without weakening the heatshield (¶57, ¶60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shaped pads of Gregory have at least one effusion aperture configured to conduct cooling fluid across the thickness of said combustor heat shield, as taught by Pidcock, in order to allow the 
As shown in Fig. A, Gregory in view of Pidcock teaches, the tip 54 of the shaped pad extends above the external wall and into the plenum and the effusion hole through the tip 54 of the shaped pad receives cooling fluid from the plenum. The opposite side of the effusion hole faces the combustion chamber and delivers cooling fluid into the combustion chamber. As shown in Annotated Fig. A, since the shaped pad 50 extends through a cutout in the combustor support shell 27, the cooling fluid in the effusion passage flows through a single wall and doesn’t not flow through a double wall. Thus, the shaped pad 50 takes 100 percent of a liner pressure loss (see Applicant’s Remarks of January 11, 2021, pages 9 and 10.)
On page 13 of the remarks of 11 January 2021, it argues that P1 at liner 27 surface is not equal to the pressure at the protrusion tip because the tip is in the feed hole 42 and a portion of the static pressure has been converted to kinetic pressure. However, this argument ignores the fact that Gregory teaches the tip can extend above the feedhole as is discussed above and shown in Annotated Fig. A. Further, Applicant’s claim or specification don’t define where the pressures used to determine the 100% of the liner pressure loss are measured and whether they are static or dynamic pressures. Thus, the arguments appear to be directed to a limitation that is not found in the claim. 
On pages 9 and 10 of the remarks of 11 January 2021, it recites “Since the shaped pad extends through a cut out in the combustor support shell, the cooling fluid flows through a single wall and doesn’t flow through a double wall. Thus, the shaped pad takes 100 percent of the liner pressure loss.” By this definition, an effusion hole through the shaped pad as taught by Gregory in view of Pidcock as shown in Annotated Fig. A takes 100% of the pressure loss as claimed. Thus, the arguments in regards to why Gregory in view of Pidcock don’t take 100% of the pressure loss are not persuasive.
As shown above in Annotated Fig. A, the shaped pad with an effusion hole extends through a cut out 42 in the combustor shell. Cooling air can enter the identified effusion hole and cooling air can enter the cut out 42. On pages 13 and 14 of the remarks of January 11, 2021, it argues if any cooling air enters the cut out 42 in Gregory by flowing around the sides of shaped pad extending through the cut out in combustor shell, the limitation of the shaped pad taking 100% of the pressure loss would not be met because a percentage of the liner pressure loss would be taken through the feed hole. The rejection is applying Applicant’s definition that since the cooling fluid flows through a single wall via the effusion passage where the single wall extends above the combustor shell, the shaped pad shown in Annotated Fig. A takes 100% of the pressure loss. 
Further, it is noted that in Applicant’s Fig. 5 there is gap between the cutout in the combustor shell and the shaped pad. The specification doesn’t teach that this gap is sealed. Thus, there will be flow along the sides of the shaped pad. Hence, structurally the configuration of Gregory and Pidcock shown in Annotated Fig. A is the same as the structure shown in Applicant’s Fig. 5. It is expected that two devices that are structurally identically, as claimed, will behave in the same manner. In this case, both structures will take 100% of the pressure loss.
On page 15 of the Remarks filed January 11, 2021, it states “modifying the protrusion as the Office Action as suggested negatively diverts cooling air from along the exterior of the protrusion and across the internal wall to instead pass through the protrusion and thus prevent cooling air from its intended flow path, changing principle of operation of the Gregory reference.” This argument is a variation of a theme that is presented in different forms throughout the remarks. The theme is as follows modifying the shaped pad in Gregory to have an effusion hole, as suggested by Pidcock, reduces the amount of mass flow available to travel along the sides of the shaped pad in Gregory. A reduction in the mass flow along the sides of the shaped pad is negative because it reduces the heat transfer along the sides of the shaped pad. Hence, the modification of Gregory in view of Pidcock changes the principle of operation of Gregory and the modification would make Gregory unsuitable for its intended purpose. The arguments around these themes are not found to be persuasive for the following reasons.
First, both Gregory and Pidcock teach there are benefits to having effusion holes for cooling a combustor heat shield. Thus, the use of effusion holes is supported by both references. Second, the concept that is negative to reduce the mass flow along the sides of the shaped pad in Gregory and this modification changes the principle of operation of Gregory such that it is unsuitable for its intended purpose goes against the teachings of Gregory. 
Gregory teaches a number of different modifications that can decreases the mass flow along the sides of the shaped pad when two designs are compared. For example, Gregory teaches the number of cutouts (referenced as feed holes 42 in Gregory) with shaped pads (referenced as protrusions 50 in Gregory) is variable. Thus, a first design can have a first number of cut outs and shaped pads and a second design can have a second number of cut outs and shaped pads that is greater than the first number. If the size of the cut outs and the dimension of the shaped pads is held constant between the first and second design, the mass flow along sides of the shaped pads is reduced for the second design as compared the first design. The reduction in mass flow along sides of the shaped pad in the second design isn’t necessarily negative for the overall cooling configuration (the overall cooling effectiveness involves trade-offs such as the cooling provided by each shaped pad times the number of shaped pads), it doesn’t change the principle of operation of the device nor does it make the device unsuitable for intended purpose. Similarly, a reduction in mass flow along the sides of the shaped pad as a result of the addition of an effusion hole in the shaped pad, as posited in the arguments, isn’t necessarily negative, doesn’t change the principle of operation of Gregory (cooling along the sides of the shaped pad is still taking place and both references teach the use of effusion holes) and doesn’t make the Gregory unsuitable for its intended purpose (providing cooling for the combustor). 
There are other embodiments discussed in Gregory that can affect the heat transfer along the sides of the shaped pad such that the heat transfer along the sides is decreased when one design is compared to another design. For example, the size of the cut out relative to the size of the shaped pad extending through feed hole can be changed, which can decrease the mass flow and heat transfer along the sides of shaped pad for one design compared to another design. As another example, Gregory teaches the number of shaped pad in each cut out can be one or more than one. For a cut out hole size, a first design with single shaped pad extending through the hole can have a greater mass flow along the sides of the shaped pad as compared to the mass flow along the sides of each shaped in a second design with five shaped pads extending through the cut out. These examples, which are consistent with and allowed within the teachings of Gregory, further illustrate that, when comparing a first design to a second design, a reduction in mass flow along the sides of the shaped pad, are not necessarily negative, don’t change the principle of operation of the device or render the device suitable for its intended purpose. 
Since Gregory teaches many different embodiments where a first embodiment may have less mass flow and heat transfer along the sides of the shaped pad extending through the cut out as compared to a second embodiment, the arguments in the remarks that a reduction in the mass flow along the sides of the shaped pad extending through cut out in Gregory resulting from the addition of an effusion hole as taught and suggested by Pidcock is negative, changes the principle of operation of Gregory and renders Gregory unsuitable for its intended purpose appears to be arguments of Counsel without any evidentiary support. MPEP 716.01c states, “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
On page 17 and 18 of the Remarks filed January 11, 2021, arguments are presented that it would be unsuitable to modify Pidcock to extend the locally thickened portion through the combustor shell. These arguments are moot as Pidcock is not being modified in view of Gregory in any of the rejections presented herein.
In regards to claim 2, Gregory in view of Pidcock teaches the invention as claimed and discussed above and Gregory further teaches said shaped pad 50 comprises an additional thickness to the heat shield over a predetermined area, at a location corresponding to a hot spot (Figs. 2 and 6, the locations of the pads 50 are predetermined prior to manufacture and are distributed at locations throughout the combustor including locations where hot spots occur).
	In regards to claim 3, Gregory in view of Pidcock teaches the invention as claimed and discussed above and Gregory further teaches the hot spot comprise a location on the heat shield susceptible to a debris deposit, higher temperatures and subsequent loss of material due to thermal and chemical degradation (Figs. 2 and 6, the distribution of pads 50 throughout the combustor include locations susceptible to debris deposit and higher temperatures).
	In regards to claim 4, Gregory in view of Pidcock teaches the invention as claimed and discussed above and Gregory further teaches the hot spot is located on the heat shield downstream of at least one fuel injector assembly (Figs. 2 and 6, the pads 50 on the heat shield are located downstream of the fuel injector assembly 25 at locations where hot spots occur).
In regards to claim 5, Gregory in view of Pidcock teaches the invention as claimed and discussed above and Gregory further teaches the shaped pad comprises an extension from an impingement cavity surface of the heat shield (Fig. 6).
	In regards to claim 6, Gregory in view of Pidcock teaches the invention as claimed and discussed above and Gregory further teaches the cutout comprises a shape matching the shaped pad, said cutout includes a larger dimension configured to allow said shaped pad to pass through said support shell (Fig. 6, the cutout is circular and the shaped pad has a circular cross section).
Claims 8, 9, 11, 13, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. Publication No. 2013/0047618) in view of Pidcock (U.S. Publication no. 2002/0124572) and Cuhna et al. (US 2014/0096528)
In regards to claim 8 and 13, Gregory teaches a turbine engine combustor (15) comprising: a hybrid double wall, said hybrid double wall comprising a combustor heat shield (28) having a shaped pad (50) extending through a combustor support shell (27), said shaped pad being located at a hot spot on said heat shield (Figs. 2 and 6), said combustor support shell comprising a plurality of impingement apertures (42), said combustor heat shield comprising a plurality of effusion apertures (80, Fig. 10) fluidly coupled with the plurality of impingement apertures via an impingement cavity between said combustor shell and said combustor heat shield (Space between 27 and 28 in Fig. 10). The effusion apertures 80 are fluidly coupled from a combustor plenum through the combustor heat shield and fluidly coupled to a combustion chamber. Gregory further discloses the hybrid double wall being configured for a cooling fluid to flow from said combustor plenum (Fig. 2) through said impingement apertures (42) into said impingement cavity, and configured for said cooling fluid to flow from said impingement cavity 
Pidcock teaches drilling effusion apertures through the shaped pad to provide film cooling of the heat shield (Figs. 2 and 8). In particular, the effusion apertures can cool hot spots (Fig. 10). An advantage of drilling through the shaped pad is that the increased thickness of the shaped pad allows effusion apertures to be drilled that are sloped at angles more parallel to the heatshield surface, which increases the effectiveness of the cooling film exiting the effusion apertures without weakening the heatshield (¶57, ¶60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shaped pads of Gregory have effusion apertures and the effusion aperture formed in the shaped pad fluidly coupled from said impingement cavity through the combustor heatshield to the combustion chamber, as taught by Pidcock, in order to allow the effusion apertures to be drilled at angles in the heat shield that generate more effective film cooling without weakening the heatshield.
Gregory in view of Pidcock teaches the invention as claimed and described above so far. Gregory in view of Pidcock lacks “a number of and effective flow area of each of the impingement apertures and effusion apertures are configured with a ratio of a first pressure drop to a second pressure drop of between 1 to 1 and 1 to 2.” In ¶44 and ¶45, Cuhna teaches a pressure drop between the impingement holes and the effusion holes may be adjusted to reduce the effect of the cooling film on the combustion process while at the same time increasing the cooling capability of the combustor. In particular, in ¶45, Cuhna recites “For example, by reducing the number of effusion holes 158, the impingement to effusion pressure drop split may become 50% to 50%, rather than the prior art pressure drop split of 80% to 20%. At a 50:50 pressure drop split, the number of impingement holes 148 may exactly match the number of effusion holes 158, but this equal ratio of holes 148 to158 is only one example and the present disclosure should not be restricted to only this embodiment as any desired ratio of holes 148 to 158 is possible.” The 50:50 pressure drop split is a ratio of a first pressure drop to a second pressure drop of 1 to 1. Thus, Cuhna teaches a ratio of a first pressure drop to a second pressure drop that is between 1 to 1 and 1 to 2 as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine engine combustor of Gregory in view of Pidcock, have a number of and effective flow area of each of the impingement apertures and effusion apertures are configured with a ratio of a first pressure drop to a second pressure drop of between 1 to 1 and 1 to 2, as taught by Cuhna, in order to reduce the effects of the cooling flow on the combustion process while at the same time increasing the cooling capability of the combustor.
The discussion presented above for claim 1 in regards to the propriety of the combination Gregory in view of Pidcock and Cuhna are applicable to claim 8 and are not repeated for the purposes of compactness.
In regards to claim 9, Gregory in view of Pidcock and Cuhna teaches the invention as claimed and discussed above and Gregory further teaches said shaped pad is selected from the group consisting of a triangle shape, a trapezoid shape, a rectangle shape and a hot spot shape (¶78, a rectangular shape is disclosed).
In regards to claim 11, Gregory in view of Pidcock and Cuhna teaches the invention as claimed and discussed above and Gregory further teaches the shaped pad is shaped similar to the shape of the hot spot. (¶65, shapes with circular cross sections, 2, 3, 4, 5 or more axes of 
In regards to claim 14, Gregory teaches a process of protecting a turbine engine combustor heat shield (28) from hot spot degradation (Figs. 7/8, shaped pad 50 protects heat shield from hot spot degradation), said process comprising: forming a shaped pad (50) in said heat shield (28); locating said shaped pad proximate said hot spot on the heat shield (¶57, shaped pad improves heat transfer from the heat shield 28. The improved heat transfer is needed because it is located near a hot spot on the heat shield 28); extending said shaped pad through a support shell (27) of said combustor (In ¶75 and with respect to Fig. 7, Gregory teaches the tip 54 of the shaped pad (50) may lie above the internal wall 27. For example, Gregory teaches the height of the shaped pad, h, can be 200% of the distance w); forming a combustor support shell (27) comprising a plurality of impingement apertures (42), fluidly coupling (Figs. 8-10 show air flow patterns) said combustor heatshield comprising additional effusion apertures (80, Fig. 10) via an impingement cavity (space between 27 and 28) between said combustor support shell and said combustor heat shield; flowing said cooling fluid (44a) from said combustor plenum (space above 27 in Fig. 8) through said impingement apertures into said impingement cavity (Fig. 8 shows flow from plenum into impingement cavity), and flowing said cooling fluid from said impingement cavity through said additional effusion apertures of said heat shield into said combustion (Fig. 10 shows flow from impingement cavity into the additional effusion apertures and into the combustion chamber); forming a cooling air first pressure drop (pressure drops as flow flows through impingement hole 42 in combustor support shell 27) between the combustor plenum surface (Side opposite 70 on 27 in Fig. 7) and the first impingement cavity surface (70); forming a cooling air second pressure drop (pressure drops as cooling air flows through effusion 
Gregory lacks “forming at least one effusion aperture in said shaped pad, said at least one effusion aperture configured to conduct a cooling fluid through said combustor heat shield, fluidly coupling a combustor plenum with a combustion chamber by flowing said cooling fluid through said at least one effusion aperture formed in the shaped pad, flowing said cooling fluid from said impingement cavity through said at least one effusion aperture formed in the shaped portion of the heat shield to said combustion chamber.” 
Pidcock teaches drilling effusion apertures (44) through the shaped pad (66) to provide film cooling of the heat shield (40) (Figs. 2 and 8). In particular, the effusion apertures can cool hot spots (Fig. 10). The effusion apertures (44) are fluidly coupled to an impingement cavity (Fig. 8, space between combustor support shell 38 and combustor heat shield 40 is the impingement cavity. The effusion apertures receive cooling from the impingement cavity). Cooling fluid flows from the combustor plenum through impingement holes in the combustor support shell 38 into the impingement cavity between 38 and 40 and through the effusion holes in the shaped pad (66) into the combustion chamber (¶40, Fig. 8). An advantage of drilling through the shaped pad is that the increased thickness of the shaped pad allows effusion apertures to be drilled that are sloped at angles more parallel to the heatshield surface, which increases the effectiveness of the cooling film exiting the effusion apertures without weakening the heatshield (¶57, ¶60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect the combustor heatshield of Gregory by forming at least one effusion aperture in said shaped pad, said at least one effusion aperture configured to 
Gregory in view of Pidcock teaches the inventions as claimed and discussed above so far. Gregory in view of Pidcock lacks forming a ratio of the cooling air first pressure drop to the cooling air second pressure drop of between 1 to 1 and 1 to 2. 
In ¶44 and ¶45, Cuhna teaches a pressure drop between the impingement holes and the effusion holes may be adjusted to reduce the effect of the cooling film on the combustion process while at the same time increasing the cooling capability of the combustor. In particular, in ¶45, Cuhna recites, “For example, by reducing the number of effusion holes 158, the impingement to effusion pressure drop split may become 50% to 50%, rather than the prior art pressure drop split of 80% to 20%. At a 50:50 pressure drop split, the number of impingement holes 148 may exactly match the number of effusion holes 158, but this equal ratio of holes 148 to158 is only one example and the present disclosure should not be restricted to only this embodiment as any desired ratio of holes 148 to 158 is possible.” The 50:50 pressure drop split is a ratio of a first pressure drop to a second pressure drop of 1 to 1. Thus, Cuhna teaches a ratio of a first pressure drop to a second pressure drop that is between 1 to 1 and 1 to 2 as claimed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect the turbine engine combustor heatshield of Gregory in 
The discussion presented above for claim 1 in regards to the propriety of the combination Gregory in view of Pidcock and Cuhna are applicable to claim 14 and are not repeated for the purposes of compactness.
In regards to claim 16, Gregory in view of Pidcock and Cuhna teaches the invention as claimed and discussed above and Pidcock further teaches forming said shaped pad comprises shaping said shaped pad into a shape similar to a shape of the hot spot (Fig. 9, the rectangular shape is a shape similar to shape of the hot spot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect the turbine engine combustor heatshield of Gregory in view of Pidcock and Cuhna, by forming said shaped pad comprises shaping said shaped pad into a shape similar to a shape of the hot spot, as taught by Pidcock, for the reasons previously discussed above.
In regards to claim 19, Gregory in view of Pidcock and Cuhna teaches the invention as claimed and discussed above and Pidcock further teaches forming said shaped pad comprises determining the hot spot shape through use of computer modeling or testing (¶55, Hot spots are known to commonly form just downstream of a fuel injector. This is known from testing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to protect the turbine engine combustor heatshield of Gregory in view of Pidcock and Cuhna, where forming said shaped pad comprises determining the hot spot shape .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered and to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Applicant’s amendments and/or arguments under 112(b) in regards to claims 1-6, 8-9, 11, 13-14 and 19 are found to be persuasive and the rejection under 112(b) is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741